DETAILED ACTION
Formal Matters
Claims 1-19 are pending.  Claims 16-19 are withdrawn.  Claims 1-15 are under examination.  

Priority
The instant application is a continuation-in-part of 16/736,546 filed on 1/7/2020, which is a continuation-in-part of PCT/US18/41163 filed on 7/7/2018, which claims priority from provisional application 62/530,045 filed on 7/7/2017.  The instant application claims priority from US provisional applications 63/004,858 filed on 4/3/2020 and 62/861,810 filed on 6/14/2019.  
Only applicant’s instant disclosure filed on 6/12/2020 discloses the full concentration ranges of each agent provided in instant claim 1.  Therefore, the application is being examined in view of 6/12/2020 as the priority date.  

Information Disclosure Statements
	The information disclosure statements filed on 6/12/2020, 8/26/2020, 10/8/2020, 4/23/2021, 6/8/2021 and 12/1/2021 have been considered by the examiner.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 02/14/2022 is acknowledged.
s 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.

Claim Objection
	Claim 10 is objected to for the use of “or” in the Markush group rather than “and”.  The appropriate wording for a Markush group is “selected from the group consisting of A, B and C”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui WO 2020069079 (published on 4/2/2020 and filed on 9/27/2018).  
Bui teaches an “invention describes to compositions useful to stabilize peracetic acid, acetic acid and hydrogen peroxide compositions with polymeric phosphonic acid resins or with 

    PNG
    media_image1.png
    332
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1037
    501
    media_image3.png
    Greyscale

s 1-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matta US 20160174553 (June 2016).  
Matta teaches kits with compositions that include hydrogen peroxide, organic acid, chelator, surfactant and less than 0.1 wt% of anticorrosive agent (abstract).  Matta teaches peracetic acid in the formulation in concentrations of 5 wt% to 10 wt% of the composition (claims 2 and 4 of Matta).  Matta teaches acetic acid as the organic acid that is at least 3 wt% of the composition (claim 10 of Matta).  Matta teaches hydrogen peroxide from 10 to 50 wt% of the composition (claim 8 of Matta). Matta teaches a composition with “a. hydrogen peroxide, present in a concentration of about 20 wt. % to about 26.0 wt. %; b. acetic acid, present in a concentration of about 9.0 to about 11.0 wt. %; c. peracetic acid, present in about 6.8 wt. % to about 7.5 wt. % of the composition; d. Dequest® 2010, present in a concentration of about 1.0 wt. %; and e. Pluronic® 10R5 surfactant block copolymer, present in a concentration of about 2.0 wt. %; wherein the composition comprises less than about 0.1 wt. % of an anticorrosive agent.” (claim 19 of Matta).  Matta teaches sprayable compositions, liquid sprays and atomized liquid spray (paragraph 52).  Matta teaches wipes, cloth, sponge, and fabrics as applicators (paragraph 52).  Matta teaches EDTA as a chelator (paragraphs 39 and 103) and other chelators (claims 11 and 12 of Matta).  Matta teaches peracetic acid from 1 to 15% by weight (paragraph 42).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 9, 14 and 15 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Bui WO 2020069079 (4/2020).  
Bui teaches an “invention describes to compositions useful to stabilize peracetic acid, acetic acid and hydrogen peroxide compositions with polymeric phosphonic acid resins or with 1-hydroxyethylidene-1,1,-diphosphonic acid associated with the interior surface of a container to stabilize the peracetic acid, acetic and hydrogen peroxide compositions” (abstract).  Bui teaches:

    PNG
    media_image1.png
    332
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1037
    501
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    486
    media_image4.png
    Greyscale

One of ordinary skill in the art at the time of instant filing would have worked within overlapping ranges of peracetic acid and hydrogen peroxide in order to produce the composition of the instant claims with a reasonable expectation of success as one of ordinary skill in the art would work within ranges of the prior art (MPEP 2144.05 regarding obviousness of overlapping ranges).  

Claims 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942. 
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 
One of ordinary skill in the art at the time of instant filing would have produced formulations of the instant claims as Man provides for the components and overlapping ranges of the ingredients.  Man provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

12 in addition to Claims 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Hartman US 4483781. 
Man teaches the claims as discussed above.  Man provides for magnesium salts.
Man does not teach magnesium salts of percarboxylic acid.
Hartman teaches a magnesium percarboxylate salt that provides improved odor and dissolution characteristics to compositions they are included in (abstract and claim 1 of Hartman).  Hartman provides for peroxyacetic acid (example 7) in magnesium salt form.
One of ordinary skill in the art at the time of instant filing would have included magnesium peracetic acid salt (a percarboxylic salt of magnesium) into formulations taught by Man as they would be expected to provide improved characteristics to the formulations.  Man motivates the addition of magnesium salts and use of percarboxylic acids while Hartman provides for magnesium salts of percarboxylic acids like peracetic acid (see MPEP 2144.06 and MPEP 2144.07).    

Claims 9, 10, 14 and 15 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016).  

One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes (made of fabric or paper) for wiping the composition onto surfaces by teachings of Matta that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Matta provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

11 in addition to Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Alarcon et al (Magnesium Research, 2014, volume 27, pages 57-68).  
Matta teaches the claims as discussed above.  Matta teaches a disinfectant composition (paragraph 1 of Matta). 
Matta does not teach magnesium salts in the composition.
Alarcon provides that magnesium chloride has antimicrobial properties in the presence of anionic bases like acetate (abstract).
Thus, one of ordinary skill in the art at the time of instant filing would have included magnesium chloride into disinfectant formulations of Matta having acetic acid/acetate to obtain a formulation with increased disinfectant ability with a reasonable expectation of success as both references provide for disinfectant/antimicrobial properties (MPEP 2144.06).  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 32, and 35-42 of copending Application No. 17/326,507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for agents and concentrations of the instant claims (hydroperoxide, carboxylic acids and peroxy acid).  The claims of ‘507 also .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-16 and 19-20 of copending Application No. 16/780,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for agents and concentrations of the instant claims (hydroperoxide, carboxylic acids and peroxy acid).  The claims of ‘581 also provide for magnesium salt of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-9, 11-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of copending Application No. 16/736,546 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for agents and concentrations of the instant claims (hydroperoxide, carboxylic acids and peroxy acid).  The claims of ‘581 also provide for magnesium salt of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 20 of U.S. Patent No. 11284621 (see allowed claims from 16140205). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set discloses a composition with maleic acid, permaleic acid and hydrogen peroxide.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/Primary Examiner, Art Unit 1613